COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF J. A. R., D. R., J.         §            No. 08-22-00164-CV
  R., J. N. R., K. L. R. AND A. M. G.,
  CHILDREN,                                      §               Appeal from the

                       Appellant.                §              65th District Court

                                                 §           of El Paso County, Texas

                                                 §            (TC# 2021DCM3784)

                                            §
                                          ORDER

        The Court GRANTS the Appellant J. R.’s second motion for extension of time within

which to file the brief until November 6, 2022. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT J. R.’S BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that the Hon. Alison Gutierrez, the Appellant J. R.’s attorney,

prepare the Appellant J. R.’s brief and forward the same to this Court on or before November 6,

2022.

        IT IS SO ORDERED this 26th day of October, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.